DETAILED ACTION
This is in response to applicant's communication filed on 06/02/2020, wherein:
Claim 1-9, 12-21, and 23 are pending.
Claim 1, 3-9, 12, 14-21, and 23 are amended.
Claim 10-11, and 22 are cancelled.

Claim Objections
Claim 21 is objected to because of the following informalities: “21. A system comprising an apparatus according to claim 10 and a server configured to receive sets of characteristics provided by the apparatus for a site and to cause a generation of at least one radio map for the site based on received sets of characteristics”. Claim 21 is currently depending on cancelled claim 10. Examiner considers claim 21 as a dependent of claim 12 and treats it on merits. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-9, 12-14, 16-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov et al. (WO 2016206717 A1).

Regarding claim 1, Ivanov discloses a method comprising, performed by a mobile device (Fig. 1-2, page 30 ln 23 – page 31 ln 8, Fig 11, page 22 ln 6 – page 24 ln 26 disclose method performed by mobile device 2): 
collecting data, which enables a generation of at least one radio map for a site (page 22 ln 6-18 – “The data is collected in the form of fingerprints that are based on measurements inter alia by the mobile device 2. The fingerprints contain measurements taken from the radio interface of mobile device 2 and a location estimate of the measurement location”, page 2 ln 11-13 – “mobile devices may be used for collecting fingerprints in a systematic manner. Collected fingerprint data may be uploaded to a database in a server or in the cloud, where algorithms may be run to generate radio models of WLAN access points and/or radio maps for positioning purposes”), the collection of data comprising:
detecting at least one indication of a floor, at which a user is located at the site, in a user input to the mobile device (Fig. 11 and page 30 ln 27-28 – “In this example, the user inputs the vertical position of the floor ( e.g. the altitude, the floor index etc.), which input is obtained by the apparatus (action 1101)”); and 
performing measurements on radio signals to obtain for each of a plurality of locations of the site a set of characteristics of radio signals transmitted by terrestrial radio transmitters (page 22 ln 15-18 – “The mobile device 2 may collect measurements from the transmitters 3-1, 3-2, 3-3, for instance in the form of received signal strengths and identifiers of the transmitters 3-1, 3-2, 3-3. Measurements taken from the radio interface may comprise, by way of example, measured radio signal strengths and an identification of transmitters 3-1, 3-2, 3-3 transmitting the radio signals”); 
receiving, during the collection of data, data from a barometer or pressure altimeter of the mobile device (page 30 lines 30-31 and fig. 11 step 1103), verifying a most recent indication of a floor in a user input based on changes in the data from the barometer or pressure altimeter (page 30, line 33 to page 31, line 1 and fig. 11, step 1103), and outputting a warning to the user in the case of a discrepancy (page 31 lines 1-2 and fig. 11 step 1104);
associating each set of characteristics with a floor, the floor being based on a most recent indication of a floor at a time when the respective set of characteristics has been obtained (page 22 lines 11-13 and lines 25-27 and page 30  line 27); and 
providing the sets of characteristics and their association with a floor for a generation of at least one radio map supporting a positioning of mobile devices at the site (page 22 lines 6-31 together with page 2, lines 1-21).
	
Regarding claim 2, Ivanov discloses the method according to claim 1, further comprising, detecting at each of the plurality of locations an indication of a position in a user input to the mobile device; associating in addition a position with each set of characteristics, the position being based on the indication of the position at the location for which the respective set of characteristics has been obtained; and providing the sets of characteristics with respectively associated floor and position for a generation of at least one radio map supporting a positioning of mobile devices at the site (page 22 ln 6-18 – “The data is collected in the form of fingerprints that are based on measurements inter alia by the mobile device 2. The fingerprints contain measurements taken from the radio interface of mobile device 2 and a location estimate of the measurement location”, page 2 ln 11-13 – “mobile devices may be used for collecting fingerprints in a systematic manner. Collected fingerprint data may be uploaded to a database in a server or in the cloud, where algorithms may be run to generate radio models of WLAN access points and/or radio maps for positioning purposes”, page 12 ln 5-12).  

Regarding claim 3, Ivanov discloses the method according to claim 1, wherein one of: a change in barometer data or pressure altimeter data is considered to reflect a change of floor, if and only if the change is of a predetermined amount during a predetermined time; or a change in barometer data or pressure altimeter data is considered to reflect a change of altitude, if and only if the change in barometer data or pressure altimeter data is of a predetermined amount during a predetermined time (page 31 ln 4-8 – “ it may be advantageous to consider the time of measurement of the ambient pressure. The ambient pressure can generally be considered stable within a small enough period of time, e.g. 10 minutes. Thus, as an example, the pressure measurements may only be used for the reference information in case the pressure measurement is not older than a predefined period of time”), and (page 30 ln 33 to page 31 ln 2 and fig. 11 step 1103-1104).

Regarding claim 5, Ivanov discloses the method according to claim 1, further comprising in the case a warning is output to the user: requesting the user to confirm the indicated floor (page 31 ln 1-2 – “In case of a negative result, the user may be warned about a possible error when entering the vertical position ( e.g. the floor index) ( action 1104 )”) or to input a corrected floor; and/or suspending an association of a floor with sets of characteristics until a new user input indicating a new floor or confirming the previously indicated floor is detected.  

Regarding claim 6, Ivanov discloses the method according to claim 1, wherein data received from the barometer indicates information on atmospheric pressure; and/or wherein data received from the pressure altimeter indicates information on an altitude (page 30 ln 33 - page 31 ln 2 and fig. 11 step 1103-1104).

Regarding claim 7, Ivanov discloses the method according to claim 1, further taking account of the following for the verification: a known floor height at the site; or a floor height within a predetermined range (page 30 ln 33 - page 31 ln 2 and fig. 11 step 1103-1104 disclose verifying floor input by user with barometer reading which indicates that the floor height is taking into consideration for verifying the floor information).  

Regarding claim 8, Ivanov disclose the method according to claim 1, wherein the radio transmitters comprise wireless local area network access points; and/or Bluetooth beacons; and/or Bluetooth Low Energy beacons (page 22 ln 15-24 disclose WLAN radio transmitter).  

Regarding claim 9, Ivanov discloses the method according to claim 1, wherein sets of radio characteristics are provided to a server, the server causing at least one computer to generate a radio map supporting a positioning at the site based on the received sets of radio characteristics (page 22 ln 6-18 – “The data is collected in the form of fingerprints that are based on measurements inter alia by the mobile device 2. The fingerprints contain measurements taken from the radio interface of mobile device 2 and a location estimate of the measurement location”, page 2 ln 11-13 – “mobile devices may be used for collecting fingerprints in a systematic manner. Collected fingerprint data may be uploaded to a database in a server or in the cloud, where algorithms may be run to generate radio models of WLAN access points and/or radio maps for positioning purposes”, page 12 ln 5-12).    

Regarding claim 12, the scope and content of the claim recites an apparatus for performing the method of claim 1, therefore, being addressed as in claim 1. 

Regarding claim 13, Ivanov discloses the apparatus according to claim 12, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the mobile device to: detect at each of the plurality of locations an indication of a position in a user input to the mobile device; associate in addition a position with each set of characteristics, the position being based on the indication of the position at the location for which the respective set of characteristics has been obtained; and provide the sets of characteristics with respectively associated floor and position for a generation of at least one radio map supporting a positioning of mobile devices at the site (page 22 ln 6-18 – “The data is collected in the form of fingerprints that are based on measurements inter alia by the mobile device 2. The fingerprints contain measurements taken from the radio interface of mobile device 2 and a location estimate of the measurement location”, page 2 ln 11-13 – “mobile devices may be used for collecting fingerprints in a systematic manner. Collected fingerprint data may be uploaded to a database in a server or in the cloud, where algorithms may be run to generate radio models of WLAN access points and/or radio maps for positioning purposes”, page 12 ln 5-12).  

Regarding claim 14, the scope and content of the claim recites an apparatus for performing the method of claim 3, therefore, being addressed as in claim 3. 

Regarding claim 16, the scope and content of the claim recites an apparatus for performing the method of claim 5, therefore, being addressed as in claim 5. 

Regarding claim 17, the scope and content of the claim recites an apparatus for performing the method of claim 6, therefore, being addressed as in claim 6.

Regarding claim 18, the scope and content of the claim recites an apparatus for performing the method of claim 7, therefore, being addressed as in claim 7. 

Regarding claim 19, the scope and content of the claim recites an apparatus for performing the method of claim 8, therefore, being addressed as in claim 8. 

Regarding claim 20, Ivanov discloses the apparatus according to claim 12, wherein the apparatus is: a mobile device; or a mobile communication device; or a module for a mobile device (Fig. 1 and page 6 ln 10-14 disclose mobile communication device).  

Regarding claim 21, Ivanov discloses a system comprising an apparatus according to claim 10 and a server configured to receive sets of characteristics provided by the apparatus for a site and to cause a generation of at least one radio map for the site based on received sets of characteristics (page 22 ln 6-18 – “The data is collected in the form of fingerprints that are based on measurements inter alia by the mobile device 2. The fingerprints contain measurements taken from the radio interface of mobile device 2 and a location estimate of the measurement location”, page 2 ln 11-13 – “mobile devices may be used for collecting fingerprints in a systematic manner. Collected fingerprint data may be uploaded to a database in a server or in the cloud, where algorithms may be run to generate radio models of WLAN access points and/or radio maps for positioning purposes”, page 12 ln 5-12).  

claim 23, the scope and content of the claim recites a non-transitory computer readable storage medium in which computer program code is stored for performing the method of claim 1, therefore, being addressed as in claim 1.

Allowable Subject Matter
Claim 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928.  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643